Case 1:20-cv-01146-DCJ-JPM Document 19 Filed 01/28/21 Page 1 of 4 PageID #: 130




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            ALEXANDRIA DIVISION

 JASON TAYLOR                                    CIVIL ACTION NO. 1:20-CV-01146

 VERSUS                                          JUDGE DAVID C. JOSEPH

 EMC PROPERTY & CASUALTY                         MAGISTRATE JUDGE JOSEPH H.L.
 INSURANCE COMPANY, ET AL                        PEREZ-MONTES


                             MEMORANDUM RULING

       Pending before the Court is a Motion to Dismiss for Improper Venue and

 Alternative Motion to Transfer Venue (“the Motion”) [Doc. 10] filed by Defendants.

 For reasons which follow, Defendants’ motion is DENIED.

                                PROCEDURAL HISTORY

       On July 22, 2020, Plaintiff filed suit in the 9th Judicial District Court, Parish

 of Rapides, State of Louisiana, against Paul Alexander, Riley Harris Construction,

 LP, and EMC Property and Casualty Insurance Company (collectively “Defendants”).

 [Doc. 1-1]. On August 31, 2020, Defendants filed an Answer and an Exception of

 Improper Venue. [Doc. 1-3]. On September 3, 2020, before the state court had an

 opportunity to rule on Defendants’ Exception, Defendants filed a Notice of Removal

 in the United States District Court for the Western District of Louisiana, Alexandria

 Division, based on diversity of citizenship. [Doc. 1]. On January 6, 2021, Defendants

 filed this Motion [Doc. 10], to which Plaintiff filed an Opposition on January 7, 2021.

 [Doc. 12].




                                       Page 1 of 4
Case 1:20-cv-01146-DCJ-JPM Document 19 Filed 01/28/21 Page 2 of 4 PageID #: 131




                                     LAW AND ANALYSIS

        Although the parties have extensively briefed whether this action was properly

 filed in state district court in Rapides Parish, such a determination is unnecessary to

 resolve the instant motion. When an action is removed from state court to federal

 court, it is removed to the district court “embracing the place where such action is

 pending.” 28 U.S.C. § 1441(a). The general venue statute that applies to cases

 originally filed in federal court, 28 U.S.C. § 1391, does not apply in removed cases.

 See Polizzi v. Cowles Magazines, Inc., 345 U.S. 663, 665 (1953) (“But even on the

 question of venue, § 1391 has no application to this case because this is a removed

 action. The venue of removed actions is governed by 28 U.S.C. § 1441(a)....”).

        Further, “[e]ven if venue is improper in the state court where the action was

 originally filed, a defendant’s voluntary application for removal to federal district

 court confers venue over the defendant.” 1 Budget Prepay Inc. v. Qwest Commc’ns Co.

 L.L.C., No. 09-149, 2009 WL 1604995, at *1 (W.D. La. June 8, 2009) (citing Hollis v.

 Florida State Univ., 259 F.3d 1295, 1300 (11th Cir. 2001) (“For our purposes it is

 sufficient to recognize that, as a matter of law, § 1441(a) established federal venue in

 the district court where the state action was pending, and it is immaterial that venue

 was improper under state law when the action was originally filed.”)); Robles v. USA




 1       Prior to 1986, federal courts could not obtain, through removal, jurisdiction over a
 claim as to which the state court had no jurisdiction under the doctrine of derivative removal
 jurisdiction. See Baris v. Sulpicio Lines, Inc., 932 F.2d 1540, 1528 (5th Cir.1991). That
 doctrine was abolished when 28 U.S.C. § 1441 was amended to state that a court to which a
 civil action is removed under this section is not precluded from hearing and determining any
 claim in such civil action because the state court from which such civil action is removed did
 not have jurisdiction over that claim. See 28 U.S.C. § 1441(f).


                                          Page 2 of 4
Case 1:20-cv-01146-DCJ-JPM Document 19 Filed 01/28/21 Page 3 of 4 PageID #: 132




 Truck Inc., No. 08-122, 2009 WL 677835, at *3 (S.D. Tex. Mar. 12, 2009) (“Defendant

 conferred venue on this Court by its voluntary act of removal. This Court finds that

 the fact that § 1441(a) establishes venue as a matter of law here precludes

 Defendant’s instant Motion to Dismiss or Transfer Venue pursuant to § 1406(a) based

 on improper venue.”); Serrano v. U.S. Fire Ins. Co. No. 00-255, 2000 WL 33348220,

 at *2 (W.D. Tex. Nov. 7, 2000) (“[T]he only proper way to assert a challenge to venue,

 without flouting the venue provisions of 28 U.S.C. § 1441, is to do so pursuant to 28

 U.S .C. § 1404(a), rather than 28 U.S.C. § 1406(a). The latter section is only applicable

 in cases in which there is improper venue, and venue in removed cases is proper

 under 28 U.S.C. § 1441, even where it would not comply with the venue requirements

 of 28 U.S.C. § 1391.”); Burlington N. & Santa Fe Ry. Co. v. Herzog Servs., Inc., 990

 F.Supp. 503, 504 (N.D. Tex. 1998) (“[V]enue is proper in ... the district and division

 embracing the place where the action was pending at the time of removal.”).

        Accordingly, venue is proper in this Court regardless of whether it was proper

 in state court because the United States District Court for the Western District of

 Louisiana, Alexandria Division, “embraces” the 9th Judicial District Court, Parish of

 Rapides, State of Louisiana, where the action was pending at the time of removal. 2




 2       The Court also notes that, even if state venue provisions were applicable, Rapides
 Parish was, in fact, a proper venue in which to file the state action. Specifically, Rapides
 Parish is proper under Louisiana’s Direct Action Statue, La. R.S. 22:1269(B)(1), because one
 of the insureds, Alexander, could be sued “in the parish of the plaintiff’s domicile.” La. C.C.P.
 art. 42(5).


                                            Page 3 of 4
Case 1:20-cv-01146-DCJ-JPM Document 19 Filed 01/28/21 Page 4 of 4 PageID #: 133




                                  CONCLUSION

       IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss for Improper

 Venue and Alternative Motion to Transfer Venue [Doc. 10] is DENIED.

       THUS, DONE AND SIGNED in Chambers on this 28th day of January, 2021.




                                         DAVID C. JOSEPH
                                         UNITED STATES DISTRICT JUDGE




                                    Page 4 of 4
